815 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest TEMPLETON, Plaintiff-Appellant,v.Herbert GRINAGE;  George Graham;  Ian McLauchlan;  BeverlyNettles;  Stan Morrow;  and Steven Brown, Defendants.Ian McLauchlan;  Beverly Nettles Stan Morrow;  and StevenBrown, Defendants- Appellees.
No. 86-2165.
United States Court of Appeals, Sixth Circuit.
March 25, 1987.

Before KRUPANSKY, NELSON and BOGGS, Circuit Judges.

ORDER

1
On November 24, 1986, the district court entered an order which dismissed four of six defendants in this prisoner civil rights action.  On December 2, 1986, appellant filed a notice of appeal therefrom.  Because the order of November 24, 1986, dismissed fewer than all the defendants, and because it lacks the requisite certification of Rule 54(b), Federal Rules of Civil Procedure, the order is not appealable.  The action is pending in district court as to the two remaining defendants and this Court is therefore deprived of jurisdiction.  Compare Gillis v. Dep't of Health and Human Services, 759 F.2d 565 (6th Cir.1985).


2
Accordingly, this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.